Citation Nr: 0708263	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right hip disability, 
to include as secondary to the veteran's service connected 
bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1981 to July 
1987.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in January 2005.  A Board 
hearing at the local RO was held in November 2006.  

Additional evidence was submitted by the veteran at the Board 
hearing along with a waiver of RO consideration of the 
evidence.  Further, in January 2007, the veteran submitted a 
December 2006 private medical opinion.  However, it does not 
appear that RO consideration of this evidence was waived by 
the veteran.  Nevertheless, in light of the Board's decision 
below to grant entitlement to service connection for righ hip 
disability, the Board finds that the veteran is not 
prejudiced by the Board proceeding with the issuance of a 
decision without RO consideration of this evidence.   


FINDING OF FACT

The veteran's right hip osteoarthritis is causally related to 
his service-connected bilateral knee disabilities.


CONCLUSION OF LAW

Right hip osteoarthritis is proximately due to service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  

The veteran is currently service connected for right and left 
knee disabilities.  The present appeal involves the veteran's 
claim for service connection for his right disability as 
secondary to his service connected bilateral knee 
disabilities.  The veteran's service medical records showed 
that he had surgery on both knees while in service; however, 
the service medical records are silent with respect to any 
complaints of right hip pain or any injury to the right hip.  
The January 1987 service examination prior to discharge 
showed that the veteran's lower extremities were abnormal due 
to his bilateral knee disabilities as well as history of a 
gunshot wound to the right thigh prior to service, which was 
currently stable.  The veteran was afforded a VA examination 
in September 1987 for his knees.  There is no mentioned of 
any problems with respect to the right hip in the examination 
report.  However, the examiner did indicate that the veteran 
walked with a limp on the left knee. 

A November 1995 private treatment record indicated that the 
veteran had right hip pain for about two months.  A 
contemporaneous x-ray of the right hip showed minimal 
arthritis change.  Private treatment records from 1998 from 
W.E., M.D. showed treatment for osteoarthritis of the right 
hip.  Significantly, a January 1998 treatment records 
indicated that the veteran had an antalgic gait.  VA 
treatment records from 2000 to the present also showed 
complaints of right hip and a continuing diagnosis of 
osteoarthritis of the right hip.  

Importantly, an April 2004 VA treatment record by a medical 
doctor stated that there was a very high likelihood that the 
current osteoarthritis of the hip could be directly linked to 
the veteran's problems with his knees.  The doctor provided 
that the alignment of the lower extremity is dependent not 
only on the hip joint, but the knee and ankle as well.  All 
of these joints must be in concert to have normal weight 
bearing through the hip, knee and ankle as well.  The fact 
that the veteran does have severe degenerative joint disease 
of the right hip could be linked to his problems in his 
knees.  The examiner further stated that of course, there was 
no way to definitely prove this, but in his medical opinion, 
this could be a very likely scenario.  

Based on this opinion, the veteran was afforded a VA 
examination in June 2004.  The claims file was reviewed.  
Based on the examination report, the examiner's medical 
background is unknown.  The examiner indicated that the 
veteran stated that his hip pain was a gradual onset only 
during the last two years and that he did not have gait 
abnormalities until the last two years.  The examiner thus 
opined that while knee surgery can certainly cause gait 
abnormalities which, in turn, can be expected to cause 
abnormalities of some of the joints in the same lower 
extremity, this was unlikely to occur in the absence of a 
chronic history of gait abnormalities.  It was unlikely that 
the hip condition was caused by the veteran's prior knee 
history.  In other words, it is less likely than not (less 
than 50/50 probability) that the veteran's hip osteoarthritis 
was caused by or a result of surgery on either or both knees.  

A December 2004 VA treatment record signed by two other 
medical doctors including an orthopedic surgeon, noted that 
the veteran walked with a right antalgic gait.  The record 
further stated that as mentioned previously by the doctor who 
signed the April 2004 treatment record, there is a very high 
likelihood that the veteran's current right hip problem could 
be directly linked to the problems that he had in his knee. 

A December 2006 private letter from A.A., M.D. also concluded 
that he agreed with the other physicians that the veteran's 
right hip problem is related to his injuries of the right 
knee because of the persistent abnormality of the veteran's 
gait associated with the knee problem, resulting in abnormal 
forces and degeneration of the right hip.  

At the November 2006 Board hearing, the veteran submitted 
five lay statements from different individuals who had known 
the veteran from eight and a half years to over 15 years.  
The statements all indicated that the veteran always had a 
noticeable limp.  Further, in his hearing testimony, the 
veteran stated that his right hip disability manifested due 
to limping when he walks from his knees.

There is no competent medical evidence of record to show that 
the veteran's right hip disability is directly related to 
service, nor can service connection be presumed because no 
arthritic changes were noted within one year of discharge.  
However, the Board is faced with a conflicting medical record 
as to whether the veteran's right hip disability is secondary 
to the veteran's service connected bilateral knee 
disabilities.  Three of the veteran's VA treating medical 
doctors as well as a private doctor appear to feel that the 
service-connected knee disabilities have led to his right hip 
disability.  On the other hand, the VA examiner who conducted 
the June 2004 examination appears to feel that there is no 
causal connection.  All of the examiners appear to have been 
familiar with the veteran's medical history.  The private 
doctor and the VA treating doctors have all been identified 
as medical doctors.  However, based on the record, the 
medical background of the June 2004 examiner is unknown.  
Significantly, though, the June 2004 VA examiner appears to 
mainly base his opinion on the fact that the veteran had 
stated that he only had an altered gait for a couple of 
years.  However, the veteran's hearing testimony and lay 
statements indicated that the veteran had had a limp for many 
years.  Moreover, the September 1987 VA examination showed 
that the veteran was walking with a limp and the January 1998 
private treatment record also noted that the veteran had an 
antalgic gait.  

The Board is thus presented with an evidentiary picture which 
shows conflicting opinions by medical professionals.  After 
balancing these medical opinions, the Board must conclude 
that there is essentially a state of equipoise as to the 
medical conclusions to be drawn.  In such situations, a 
decision favorable to the appellant is mandated by 
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
service connection is warranted on a secondary basis for 
right hip disability which has been diagnosed as 
osteoarthritis. 

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable decision 
as it relates to the issue of entitlement to service 
connection for right hip disability, the satisfaction of VCAA 
requirements is rendered moot as there is no resulting 
prejudice to the veteran as a result of any perceived VCAA 
deficiencies.

The Board notes that in March 2006, while this appeal was 
pending, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App.473 (2006), in 
which the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, and that a proper 
VCAA notice should inform the claimant that, if service 
connection is awarded, VA will assign a disability rating and 
effective date for the award.  Id.  In the instant case, a 
May 2004 letter notified the veteran of the information and 
evidence necessary to substantiate the claim and a March 2006 
letter to the veteran provided notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for his award of service connection.  


ORDER

Service connection is warranted for right hip osteoarthritis 
secondary to service-connected bilateral knee disabilities.  
The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


